                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA


JOHN DALE PREACHER,                           )
                                              )
                       Plaintiff,             )       Civil Action No.19-1207
                                              )
       v.                                     )       Judge Cathy Bissoon
                                              )
CORRECT CARE SERVICES, et al.,                )       Magistrate Judge Richard A. Lanzillo
                                              )
                       Defendants.            )


                                    MEMORANDUM ORDER

       This case has been referred to United States Magistrate Judge Richard A. Lanzillo for

pretrial proceedings in accordance with the Magistrates Act, 28 U.S.C. §§ 636(b)(l)(A) and (B),

and Local Rule of Civil Procedure 72.

       On October 3, 2019, Plaintiff John Dale Preacher (“Plaintiff”) filed a Motion and

Memorandum of Law in Support of Plaintiff’s Motion for a Temporary Restraining Order and

Preliminary Injunction, (“Plaintiff’s Motion,” Doc. 9). In his Motion, Plaintiff asserts that he has

been wrongfully placed in a specific prisoner unit and is being subjected to a “reign of terror”

there. He alleges that a conspiracy exists to house him in his current location and asks the Court

to enjoin prison officials from committing unlawful acts against him.

       On October 11, 2019, Magistrate Judge Lanzillo filed a Report and Recommendation,

(“R&R,” Doc. 11) recommending that Plaintiff’s Motion be denied. Specifically, Magistrate

Judge Lanzillo indicated that Plaintiff had raised these allegations in another lawsuit, and after

careful consideration, no preliminary injunction was issued. R&R at 4. Upon review of this

Motion, Magistrate Judge Lanzillo concluded the core of Plaintiff’s allegations remained the

same and Plaintiff remained unable to show the irreparable harm required for a temporary
restraining order or preliminary injunction. Objections to the R&R were to be filed by October

28, 2019. (Doc. 11.) Plaintiff’s Objections were docketed on November 6th, 7th, and 18th, and

Plaintiff also filed documents in further support of his Motion on November 13th and 18th.

(Docs. 14, 15, 17; 16 and 18.)

       After a review of Plaintiff’s Motion, the R&R, all of Plaintiff’s untimely Objections, and

the documents in this case, 1 the undersigned finds that Magistrate Judge Lanzillo’s decision with

respect to Plaintiff’s request for a Temporary Restraining Order is not clearly erroneous or

contrary to law. Plaintiff simply does not meet the requirements of Federal Rule of Civil

Procedure 65(b). However, with respect to the preliminary injunction Plaintiff seeks, the

undersigned notes that the R&R appears to base its conclusion that a preliminary injunction is

inappropriate in this case on the fact that that the same reasons were not an appropriate basis for

an injunction in another case. R&R at 4 (“[N]early identical claims of irreparable harm were

already rejected in Preacher’s other case.”). However, there has not been a ruling on the

preliminary injunction in that case. See Case No. 1:17-18, Doc. 114 (deferring ruling on

Plaintiff’s request for a preliminary injunction).

       Therefore, it is ORDERED that the R&R is AFFIRMED IN PART, REVERSED IN

PART, and REMANDED to the Magistrate Judge for further consideration of Plaintiff’s request

for a preliminary injunction. In particular, the Magistrate Judge shall give further consideration

to all of Plaintiff’s allegations and whether he is likely to suffer from irreparable harm as a result

of any of those allegations. Accordingly, Plaintiff’s Motion, (Doc. 9), is DENIED with respect




1
 The undersigned also reviewed the Magistrate Judge Lanzillo’s Order, (Doc. 114), in Case No.
1:17-18, as that Order was identified as a basis for the R&R’s conclusions.
to his request for a temporary restraining order and HELD IN ABEYANCE with respect to his

request or a preliminary injunction.

       IT IS SO ORDERED.



November 26, 2019                                s\Cathy Bissoon
                                                 Cathy Bissoon
                                                 United States District Judge

cc (via First-Class U.S. Mail):

John Dale Preacher
HU-7994
SCI Greene
175 Progress Drive
Waynesburg, PA 15970
